IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-10168
                         (Summary Calendar)



IN THE MATTER OF:    ALTEX INVESTMENTS, L.L.C.,
                                                              Debtor

ALTEX INVESTMENTS, L.L.C.,
                                                           Appellant,

versus

JAMESTOWN PARTNERS LIMITED,
                                                           Appellee.

                         - - - - - - - - - -
            Appeal from the United States District Court
                 for the Northern District of Texas
                           (4:99-CV-950-A)
                         - - - - - - - - - -
                            July 11, 2000

Before POLITZ, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

     In this appeal from the district court’s affirmance of the

bankruptcy court’s refusal to reinstate the dismissal of the

voluntary petition for relief under Chapter 11 filed by Debtor-

Appellant Altex Investments, L.L.C., Appellant Altex asks us to

reverse those courts and order reinstatement of the bankruptcy

petition.      We have carefully reviewed the operable facts and

applicable law as reflected by the record on appeal, the briefs of

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
the parties, and the Memorandum Opinion and Order of the district

court.    Our review convinces us that neither the bankruptcy court

nor the district court committed reversible error; to the contrary,

the comprehensive opinion of the district court correctly applies

the laws to the facts, addressing and properly rejecting the

arguments advanced by Altex.       We are additionally convinced that

writing   further   on   this   matter   would   merely   waste   judicial

resources, so instead we incorporate by reference the writing and

rulings of the district court.

AFFIRMED.




                                    2